—Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about June 24, 1998, which, inter alia, placed appellant with the New York State Office of Children and Family ■Services for a period of 18 months, for limited secure placement, unanimously affirmed, without costs.
The record establishes that the court’s placement of appellant was the least restrictive alternative consistent with his needs and the needs of the community (Matter of Katherine W., 62 NY2d 947), in view of appellant’s prior juvenile delinquency adjudication, his truancy, and the apparent failure of appellant’s mother to control him in the community (Matter of Moses *48G., 253 AD2d 725). Moreover, the court properly relied upon professional evaluations by a. psychologist and a probation officer as to the likelihood that appellant presented a significant risk to the community if not placed (Matter of Jason L., 246 AD2d 444). Concur — Nardelli, J. P., Tom, Mazzarelli, Wallach and Buckley, JJ.